The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.
On page 5 of the Remarks, the applicant argues that “the Office Action improperly relies upon In re Japikse, In re Kuhle, and In re Gazda”, and then provides a citation to Ex parte Chicago Rawhide Mfg. Co. and states that this quote is set forth in MPEP 2144.04(VI)(C) and explicitly sets forth limits in relation to the holdings of In re Japikse.  
First, the examiner cannot find any such quote or citation to Ex parte Chicago Rawhide Mfg. Co. within MPEP 2144.04.  
Secondly, the examiner did not apply the decisions of In re Japikse, In re Kuhle, and In re Gazda arbitrarily and without further evidence by Acker et al. to illustrate that this is merely a matter of obviousness.  As stated on page 3 of the previous Office action (emphasis added herein), “In further support, Acker teaches an electromagnetic position system that comprises “a sensor, such as a magnetic field detector or an antenna disposed adjacent the distal end [of an instrument], and the locating system is arranged to detect position and orientation of the sensor by transmitting one or more fields to or from the sensor and monitoring characteristics of the transmitted fields” (see column 4, line 66 through column 5, line 25).  The statement of “by transmitting one or more fields to or from the sensor” means that the sensor may be the transmitter and the “locating system” may be the detector, or that the sensor may detect while the “locating system” may transmit.  In other words, Acker makes it clear that the such a system may function equally in either configuration, and the switching of transmitter and receiver is a matter of obviousness.
Based on the immediately preceding paragraph, the examiner does not find the applicant’s argument persuasive that “the Office Action fails to identify any portion of Wright or Acker that provides motivation to one having ordinary skill in the art to make the proposed modification”.
For at least the reasons above, the previous rejections to the claims remain applicable and are repeated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US Patent Pub. No. 2004/0176931) in view of Acker (US Patent No. 6,016,439).
Wright discloses a method and system for marker localization (see Title).  Paragraph 14 of Wright provides more detail to the methods of this marker localization system:

The location system uses an array of sensors to measure the magnetic field of the marker at various sensor locations. Each sensor generates a measurement of one component of the magnetic field integrated over the aperture of the sensor. The location system determines the location of the marker (i.e., marker location) from a set or array of measurements taken from the sensors (i.e., set of actual measurements). The location system compares the set of actual measurements to sets of reference measurements for various known locations within a bounding volume (also referred to as a localization volume). The bounding volume delimits the three-dimensional area in which the marker can be localized. A reference measurement for a known location indicates the measurements to be expected from the sensors when the marker is located at that known location. Based on the comparisons, the location system identifies the set of reference measurements that most closely matches the set of actual measurements. The known location of the identified set of reference measurements represents the known location that is closest to the marker location, which is referred to as the "closest known location." The location system then uses sets of reference measurements for known locations near the closest known location to more accurately determine the marker location when it is not actually at one of the known locations. In one embodiment, the location system determines the marker location based on an interpolation of a set of calculated measurements from the sets of reference measurements of known locations near the closest known location. Thus, the location system uses the set of reference measurements to find a known location that is close to the marker location to an accuracy that is dependent on the spacing of the known locations. The location system then uses an interpolation of sets of reference measurements at known locations near the closest known location to more accurately identify the marker location at a location between the known locations.

With the above quote in mind, it would have been obvious to one of ordinary skill in the art at the time of the invention to alternate the marker (i.e., a magnetic field generator) with a sensor, and to switch the array of sensors with arrays of magnetic field generators.  To this effect, it has been held that the rearrangement or reversal of parts of an invention involves only routine skill in the art – In re Japikse, 86 USPC 70; In re Kuhle, 188 USPQ 7 (see MPEP  2144.04(VI)(C) for rearrangement of parts); In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (see MPEP 2144.04(VI)(A) for reversal of parts).  In further support, Acker teaches an electromagnetic position system that comprises “a sensor, such as a magnetic field detector or an antenna disposed adjacent the distal end [of an instrument], and the locating system is arranged to detect position and orientation of the sensor by transmitting one or more fields to or from the sensor and monitoring characteristics of the transmitted fields” (see column 4, line 66 through column 5, line 25).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to switch the marker (i.e., a magnetic field generator) with a sensor, and to switch the array of sensors with an array of magnetic field generators within the context of Wright, as such would require only routine skill in the art of localization systems and/or magnetic field generation/measurement.

From the quote above from paragraph 14 of Wright, in view of the obviousness to switch the magnetic field generators and sensors within Wright, it is noted that Wright in view of Acker teaches to generate a magnetic field and obtain and store in a memory a map of the magnetic field (e.g., “A reference measurement for a known location indicates the measurements to be expected from the sensors when the marker is located at that known location” – see quote above).  More specifically, paragraphs 20-22 provide a description of how the reference measurements are obtained, and it states that “The determination of H in advance of locating a marker has significant practical advantages” (see last sentence in paragraph 22).  Therefore, it is clear that these reference measurements are obtained in advanced and would be stored in a memory associated with the localization system (see, for instance, boxes 311 and 312 in Figure 3 – “the H matrices corresponding to a grid of points spanning a bounding box (i.e., a localization volume) are predetermined and stored in computer-readable form” – see paragraph 30).  This is interpreted to be “an ultra-high definition map”.
From the quote above from paragraph 14 of Wright, in view of the obviousness to switch the magnetic field generators and sensors within Wright, it is noted that this combination teaches the claimed “placing an EM sensor within the magnetic field” and “sampling the magnetic field with the EM sensor at one point”.  Wright specifically teaches that the “location system determines the location of the marker (i.e., marker location) from a set of array of measurements”, which based on the obviousness provided by Acker would result in a sensor in place of the marker to sense a field created by an array of field generators.
Next, Wright teaches to “conduct a global search of the UHD map…” as claimed in lines 7-9, by stating “The location system compares the set of actual measurements to sets of reference measurements for various known locations within a bounding volume (also referred to as a localization volume). The bounding volume delimits the three-dimensional area in which the marker can be localized. A reference measurement for a known location indicates the measurements to be expected from the sensors when the marker is located at that known location. Based on the comparisons, the location system identifies the set of reference measurements that most closely matches the set of actual measurements. The known location of the identified set of reference measurements represents the known location that is closest to the marker location, which is referred to as the ‘closest known location’” (see the quote above from paragraph 14).
Then Wright teaches “conducting a local search of a portion of the UHD map in proximity to the identified point to determine a new point…” as claimed in lines 10-12.  Wright states “The location system then uses sets of reference measurements for known locations near the closest known location to more accurately determine the marker location when it is not actually at one of the known locations. In one embodiment, the location system determines the marker location based on an interpolation of a set of calculated measurements from the sets of reference measurements of known locations near the closest known location. Thus, the location system uses the set of reference measurements to find a known location that is close to the marker location to an accuracy that is dependent on the spacing of the known locations. The location system then uses an interpolation of sets of reference measurements at known locations near the closest known location to more accurately identify the marker location at a location between the known locations” (see the quote above from paragraph 14).
Finally, Wright teaches the use of an iteration of this last-mentioned step to “converge on the off-grid point with the maximum value of the objective function” (see paragraph 73).

Regarding claim 12, it is noted that Wright teaches an iterative process by which localization of a sensor/marker is determined.  The process described by Wright begins, iterates, and ends with a single marker position.  In paragraph 4, Wright teaches that “it would be desirable to have a technique for locating an implantable marker in real time.”  It is noted that real-time localization would require this process to be continuously repeated in order to result in any useful utility.  In other words, unless the person having the implant therein is restrained such that he/she cannot move the slightest, then there is potential for this person to move, and each time the person moves the entire process would have to be repeated.  Therefore, it would have been obvious to one of ordinary skill in the art that in order for real-time localization to occur, the entire process of Wright would have to be repeated at some time interval.  Whatever this time interval is reads on the claimed “at predetermined times”.
Regarding claim 13, it is noted that Figure 9 of Wright illustrates that for each iteration of the flowchart (i.e., each time the flow passes through box 906), the “new point” is stored as the location and orientation of the EM sensor and will be output in the “Return (Point 0)” at the bottom of the flowchart after passing through decision diamond 905 (i.e., “In decision block 905, if the spatial offset is within a certain tolerance of zero, then the component returns the current point as the marker pointer, else the component continues at block 906. In block 906, the component sets the new current point to the previous current point plus the spatial offset. The component then loops to block 902 to calculate the next spatial offset” – see paragraph 74).
Regarding claim 14, it is noted that claim 10 already recites “iterating the local search”, and as described in the immediately above rejection of claim 13, Wright teaches to use the previous local search result of the P&O of the EM sensor as the starting point for the next iteration, otherwise interpreted as “a further local search”, as claimed in claim 14.
Regarding claims 15-18, while Wright does not explicitly teach the display of the P&O of the sensor on a display, Acker teaches that “Prior to the performance of the interventional procedure, a tissue image data set representing the region of interest of the patient is obtained… Each data point in the tissue image data set consists of a "tissue value" referenced by virtue of its geometrical placement within a slice within the data set to a three-dimensional spatial coordinate within the XYZ tissue image frame of reference… A second coordinate system corresponding to the X'Y'Z' patient reference frame, ΩC, represents the frame of reference of the patient as determined by the locating system, and is related to ΩS during the interventional procedure through a transformation T* involving a translation and a rotation” (see column 14, line 32 through column 15, line 10).  “in one embodiment the image is generated by considering the viewpoint to be the view from a "virtual" endoscope lens at the location and orientation of the sensor itself… The tip 32 of the instrument can be considered the center of the virtual lens” (see column 15, lines 55-61).  Therefore, this teaches that the P&O of the sensor is output to a user-interface for display (i.e., claim 15; The tip 32 of the instrument can be considered the center of the virtual lens”).  This same quote also teaches that the P&O is display in a 3D model of patient anatomy (claim 16), such that the sensor is located as the viewpoint within the patient anatomy (claim 17-18).
Regarding claim 19, it is noted that Wright provides for “column augmentation” to factor for, and reduce, the effects of interference (see paragraphs 53-63).
Regarding claim 20, it is noted that the portion of Wright that equates to the “global search” is more detailed and explained by Figure 4, which teaches that this step “identifies the bounding sub-box by first locating the grid point (i.e., the closest grid point) within the bounding box with the maximum value of the objective function. The component then identifies one of the eight sub-boxes adjacent to the closest grid point that is expected to contain the marker point” (see paragraph 68).  In other words, the first step of Wright’s “global search” is to find the closest grid point, but this is then followed by finding the specific one sub-box of eight sub-boxes in the area of the map.  In other words, the first step is a lower resolution set of points, with the second step providing for a higher resolution estimate of the marker location.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Acker as applied to claim 10 above, and further in view of Kimura et al. (US Patent Pub. No. 2010/0179782).
Wright in combination with Acker is described above with respect to claim 10. While Wright teaches the use of an iteration to “converge on the off-grid point with the maximum value of the objective function” (see paragraph 73), neither of these references teach what happens when there is no convergence.
Kimura teaches a position detecting device (see Title).  The following is described in paragraph 82:
[T]he magnetic field from the magnetic field generator incorporated in a detection target such as a capsule endoscope is detected by the plurality of detection coils, and the optimization convergence calculation based on the evaluation function expressing an error between the measurement value (the detection value) in the respective magnetic-field detection results acquired by the detection coils and the theoretical value is performed by the arithmetic processor. It is determined whether the error value in the optimization convergence calculation performed by the arithmetic processor converges. When the error value in the optimization convergence calculation converges, the position and direction information of the detection target based on the convergence result of the optimization convergence calculation is calculated, and the convergence result is set as the starting point of calculation for the next optimization convergence calculation. When the error value in the optimization convergence calculation does not converge (diverges), arithmetic processing of the arithmetic processor such as optimization convergence calculation is suspended until a predetermined time passes, to acquire the measurement value in the respective magnetic-field detection results acquired by the detection coils again, and the optimization convergence calculation is restarted by the arithmetic processor, using the final convergence result acquired by the previous optimization convergence calculation as the starting point of calculation. Accordingly, the measurement value in the magnetic-field detection result adversely affected by a disturbance such as noise at the time of detecting the magnetic field generated from the magnetic field generator by the detection coils can be eliminated, and it is possible to prevent a case that the result of the optimization convergence calculation at the time of divergence of the error value (an uncertain arithmetic result) is used for the starting point of calculation for the next optimization convergence calculation. Accordingly, even if the error value in the optimization convergence calculation diverges, the convergence result of the optimization convergence calculation can be reliably used as the starting point of calculation for the next optimization convergence calculation. As a result, a position detecting device that can return a diverged state of the optimization convergence calculation to a converged state in a short period of time, when the error value in the optimization convergence calculation for calculating the position information and direction information of the detection target diverges, can be realized.

It would have been obvious to one of ordinary skill in the art at the time of the invention for the process to paused for a predetermine period of time, followed by the system acquiring “the measurement value in the respective magnetic-field detection results acquired by the detection coils again” , as taught by Kimura in the quote above, and to use this as the next step when convergence does not occur in Wright.  Since Wright does not discuss what would happen when there is no convergence, it would have been obvious to one of ordinary skill in the art having read Wright and Kimura to utilize these additional steps from Kimura to mitigate this potential system failure by Kimura’s teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799